Judgment, Supreme Court, New York County, entered on June 21, 1971, insofar as appealed from, unanimously modified, on the law and the facts, to the extent of reducing to $80 per week the amount awarded to the plaintiff for her maintenance and support, and as so modified, the judgment is otherwise affirmed, without costs and without disbursements. On the present record, the award of alimony was excessive to the extent indicated. Concur — Markewich, J. P., Kupferman, Murphy, Steuer and Tilzer, JJ.